The single point was, whether the words of the statute directing the advertisement of the sale “once a week for six successive months,” meant calendar or lunar months.
The Chancellor
ruled that lunar months were understood here, and in all" cases, in statutes, where months' are mentioned, and there is nothing in particular to indicate that calendaT months were intended, in contradistinction to the other. The cases of Lacon v. Hooper, (6 Term Rep. 224.) and of Talbot v. Linfield, (1 Wm. Blackstone’s Rep. 450.) were referred to. (a)

 Vide Loring v. Halling, 15 Johns. Rep. 119. S. P. Leffingwell v. Pierpoint, 1 Johns. Cases, 100. Jackson v. Clark, 7 Johns. Rep. 217.